 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.1 Filed 06/15/21 Page 1 of 30




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN


Carl Agosta,
               Plaintiff                 Case No.
v.                                       Hon.
Monsanto Company, Inc.
               Defendant.


__________________________________________________________________/
Alyson Oliver (P55020)
Cameron Bell (P81934)
Christopher Brown (P83439)
Paul Matouka (P84874)
OLIVER LAW GROUP PC
1647 W. Big Beaver Road
Troy, MI 48084
(248) 327-6556
notifications@oliverlawgroup.com


Attorneys for Plaintiff
_________________________________________________________________/
                           COMPLAINT AND JURY DEMAND
      NOW COMES Plaintiff Carl Agosta, by and through his attorneys OLIVER

LAW GROUP P.C. and makes his complaint against Defendant Monsanto

Company, Inc. (“Monsanto”) as follows:
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.2 Filed 06/15/21 Page 2 of 30




                          I.     INTRODUCTION

      1. In 1970, Defendant Monsanto discovered the herbicidal properties of

glyphosate and began marketing it in products in 1974 under the brand name

Roundup.

      2. Since that time, Defendant Monsanto has marketed and sold Roundup, its

formulations, and derivative products, including, but not limited to: RoundUp

Quick-Pro, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup

Custom Herbicide, Roundup D-Pak Herbicide, Roundup Dry Concentrate, Roundup

Export Herbicide, Roundup Fence & Hard Edger 1, Roundup Garden FoamWeed &

Grass Killer, Roundup Grass and Weed Killer, Roundup Herbicide, Roundup

Original 2k Herbicide, Roundup Original II Herbicide, Roundup Pro Concentrate,

Roundup Prodry Herbicide, Roundup Promax, Roundup Quik Stik Grass and Weed

Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass

Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup Ready-

to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup

Ready-to-Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer

2,Roundup Ultra Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM

Herbicide, Roundup Weed & Grass Killer Concentrate, Roundup Weed & Grass

KillerConcentrate Plus, Roundup Weed & Grass Killer Ready-to-Use Plus, Roundup

Weed& Grass Killer Super Concentrate, Roundup Weed & Grass Killer 1 Ready-to-


                                      1
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.3 Filed 06/15/21 Page 3 of 30




Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or any

other formulation of containing the active ingredient glyphosate, hereinafter referred

to collectively as, “Roundup” and/or “Roundup.”

      3. Roundup is a non-selective herbicide used to kill weeds that commonly

compete with the growing of crops. By 2001, glyphosate had become the most-used

active ingredient in American agriculture with 85–90 millions of pounds used

annually. That number grew to 185 million pounds by 2007. As of 2013, glyphosate

was the world’s most widely used herbicide.

      4. Defendant Monsanto is a multinational agricultural biotechnology

corporation based in St. Louis, Missouri. It is the world’s leading producer of

glyphosate. As of 2009, Defendant Monsanto was the world’s leading producer of

seeds, accounting for 27% of the world seed market. The majority of these seeds

are of the Roundup Ready brand. The stated advantage of Roundup Ready crops is

that they substantially improve a farmer’s ability to control weeds, since glyphosate

can be sprayed in the fields during the growing season without harming their crops.

In 2010, an estimated 70% of corn and cotton, and 90% of soybean fields in the United

States were Roundup Ready.

      5. Defendant Monsanto’s glyphosate products and glyphosate-based

formulations are registered in 130 countries and approved for use on over 100

different crops. They are ubiquitous in the environment. Numerous studies confirm


                                          2
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.4 Filed 06/15/21 Page 4 of 30




that glyphosate is found in rivers, streams, and groundwater in agricultural areas

where Roundup® is used. It has been found in food, in the urine of agricultural

workers, and even in the urine of urban dwellers who are not in direct contact with

glyphosate.

      6. On March 20, 2015, the International Agency for Research on Cancer

(“IARC”), an agency of the World Health Organization (“WHO”), issued an

evaluationof several herbicides, including glyphosate. That evaluation was based,

in part, on studies of exposures to glyphosate in several countries around the world

and it has traced the health implications from exposure to glyphosate since 2001.

      7. On July 29, 2015, IARC issued the formal monograph relating to

glyphosate. In that monograph, the IARC Working Group provides a thorough

reviewof the numerous studies and data relating to glyphosate exposure in humans.

      8. The IARC Working Group classified glyphosate as a Group 2A carcinogen,

which means that it is probably carcinogenic to humans. The IARC Working

Group concluded that the cancers most associated with glyphosate exposureare non-

Hodgkin’s lymphoma and other hematopoietic cancers, including lymphocytic

lymphoma/chronic lymphocytic leukemia, B-cell lymphoma, and multiple

myeloma.

      9. The IARC evaluation is significant. It confirms what has been believed for

years: that glyphosate is toxic to humans.


                                         3
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.5 Filed 06/15/21 Page 5 of 30




      10. More likely than not, glyphosate causes Chronic Lymphocytic Leukemia

(“CLL”).

      11. CLL is a type of low-grade non-Hodkin’s lymphoma.

      12. Nevertheless, Defendant Monsanto, since it began selling Roundup®, has

represented it as safe to humans and the environment. Indeed, Defendant Monsanto

has repeatedly proclaimed and continues to proclaim to the world, and particularly

to United States consumers, that glyphosate-based herbicides, includingRoundup®,

create no unreasonable risks to human health or to the environment.

                                II.    PARTIES

      13. Plaintiff Carl Agosta is a resident of Wingate Township, in Macomb

County, Michigan.

      14. In June 2020, Carl Agosta was diagnosed with CLL.

      15. Carl Agosta has been consistently using Roundup products at his homes

for over 30 years.

      16. Defendant Monsanto Corporation is incorporated in Delaware with its

headquarters and principal place of business in St. Louis, Missouri. Monsanto

Corporation is a citizen of Delaware and Missouri.

      17. At all times relevant to this complaint, Defendant Monsanto discovered

the herbicidal properties of glyphosate and was the manufacturer of Roundup.




                                        4
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.6 Filed 06/15/21 Page 6 of 30




      18. Defendant Monsanto has regularly transacted and conducted business

within this judicial district for years, and has derived substantial revenue from goods

and products, including Roundup, used in this judicial district during that same time.

      19. Defendant Monsanto expected or should have expected their acts to have

consequences within the State of Michigan, and derived substantial revenue from

interstate commerce.

      20. Plaintiff is informed and believes that Defendant Monsanto did design,

sell, advertise, manufacture, and/or distribute Roundup with full knowledge of its

dangerous and defective nature.

      21. Plaintiff is informed and believes that in committing the acts alleged

herein, each and every managing agent, agent, representative and/or employee of the

Defendant was working within the course and scope of said agency, representation

and/or employment with the knowledge, consent, ratification, and authorization of

the Defendant and their directors, officers and/or managing agents.

                  III.            JURISDICTION AND VENUE

      22. Jurisdiction is proper pursuant to 28 U.S.C. § 1332 because there is

complete diversity between Plaintiff and Defendant and the amount in controversy

exceeds $75,000, exclusive of interest and costs.




                                          5
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.7 Filed 06/15/21 Page 7 of 30




      23. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claim occurred within this

jurisdiction.

      24. Specifically, Plaintiff’s exposure to Roundup products and resulting

diagnosis with non-Hodgkin’s lymphoma took place within this judicial district.

      25. The Eastern District of Michigan has personal jurisdiction over Defendant

Monsanto because it is authorized to do business in Michigan and has sufficient

minimum contacts within the jurisdiction, or otherwise intentionally avails itself of

this judicial district’s market so as to render the exercise of jurisdiction over it by

this Court consistent with traditional notions of fair play and substantial justice.

      26. Furthermore, Defendant Monsanto’s minimum contacts within this

judicial district are sufficiently related to Plaintiff’s exposure, diagnosis, injuries,

and claim in this matter to render personal jurisdiction in this judicial district proper.

                        IV.    FACTUAL ALLEGATIONS

      27. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide

variety of herbicidal products around the world.

      28. Plants treated with glyphosate translocate the systemic herbicide to their

roots, shoot regions and fruit, where it interferes with the plant’s ability to form

aromatic amino acids necessary for protein synthesis. Treated plants generally die




                                            6
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.8 Filed 06/15/21 Page 8 of 30




within two to three days. Because plants absorb glyphosate, it cannot be completely

removed by washing or peeling produce or by milling, baking, or brewing grains.

      29. For over 40 years, farms across the world have used Roundup without

knowing of the dangers its use poses. That is because when Defendant Monsanto

first introduced Roundup, it touted glyphosate as a technological breakthrough: it

could kill almost every weed without causing harm either to people or to the

environment. Of course, history has shown that not to be true. According to the

WHO, the main chemical ingredient of Roundup – glyphosate – is a probable cause

of cancer. Defendant Monsanto assured the public that Roundup was harmless. In

order to prove this, Defendant Monsanto championed falsified data and attacked

legitimate studies that revealed its dangers. Defendant Monsanto led a prolonged

campaign of misinformation to convince government agencies, farmers and the

general population that Roundup was safe.

              The Discovery of Glyphosate and Development of Roundup

      30. The herbicidal properties of glyphosate were discovered in 1970 by

Defendant Monsanto chemist John Franz. The first glyphosate-based herbicide was

introduced to the market in the mid-1970s under the brand name Roundup®. From

the outset, Defendant Monsanto marketed Roundup as a “safe” general-purpose

herbicide for widespread commercial and consumer use. It still markets Roundup as

safe today.


                                        7
 Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.9 Filed 06/15/21 Page 9 of 30




                      Registration of Herbicides under Federal Law

      31. The manufacture, formulation, and distribution of herbicides, such as

Roundup, are regulated under the Federal Insecticide, Fungicide, and Rodenticide

Act (“FIFRA” or “Act”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides

be registered with the Environmental Protection Agency (“EPA” or “Agency”) prior

to their distribution, sale, or use, except as described by the Act. 7 U.S.C. § 136a(a)

      32. Because pesticides are toxic to plants, animals, and humans, at least to

some degree, the EPA requires as part of the registration process, among other

things, a variety of tests to evaluate the potential for exposure to pesticides, toxicity

to people and other potential non-target organisms, and other adverse effects on the

environment. Registration by the EPA, however, is not an assurance or finding of

safety. The determination the Agency must make in registering or re-registering a

product is not that the product is “safe,” but rather that use of the product in

accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).

      33. FIFRA defines “unreasonable adverse effects on the environment” to

mean “any unreasonable risk to man or the environment, taking into account the

economic, social, and environmental costs and benefits of the use of any pesticide.”

7 U.S.C. § 136(bb). FIFRA thus requires EPA to make a risk/benefit analysis in




                                           8
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.10 Filed 06/15/21 Page 10 of 30




determining whether a registration should be granted or allowed to continue to be

sold in commerce.

      34. The EPA registered Roundup for distribution,sale, and manufacture in the

United States.

      35. FIFRA generally requires that the registrant, Defendant Monsanto in the

case of Roundup, conducts the health and safety testing of pesticide products. The

EPA has protocols governing the conduct of tests required for registration and the

laboratory practices that must be followed in conducting these tests. The data

produced by the registrant must be submitted to the EPA for review and evaluation.

The government is not required, nor is it able, however, to perform the product tests

that are required of the manufacturer.

      36. The evaluation of each pesticide product distributed, sold, or

manufactured is completed at the time the product is initially registered. The data

necessary for registration of a pesticide has changed over time. The EPA is now in

the process of re-evaluating all pesticide products through a Congressionally-

mandated process called “re-registration.” 7 U.S.C. § 136a-1. In order to reevaluate

these pesticides, the EPA is demanding the completion of additional tests and the

submission of data for the EPA’s review and evaluation.

      37. In the case of glyphosate, and therefore Roundup®, in January of 2020,

the EPA released an Interim Registration Review determining that “glyphosate is


                                         9
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.11 Filed 06/15/21 Page 11 of 30




not likely to be carcinogenic to humans.” However, this finding is inconsistent with

the conclusions of the WHO and other scientific studies.

     Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup

      38. Based on early studies that glyphosate could cause cancer in laboratory

animals, the EPA originally classified glyphosate as possibly carcinogenic to humans

(Group C) in 1985. After pressure from Defendant Monsanto, including contrary

studies it provided to the EPA, the EPA changed its classification to evidence of non-

carcinogenicity in humans (Group E) in 1991. In so classifying glyphosate, however,

the EPA made clear that the designation did not mean the chemical does not cause

cancer: “It should be emphasized, however, that designation of an agent in Group E

is based on the available evidence at the time of evaluation and should not be

interpreted as a definitive conclusion that the agent will not be a carcinogen under

any circumstances.”

      39. On two occasions, the EPA found that the laboratories hired by Defendant

Monsanto to test the toxicity of its Roundup® products for registration purposes

committed fraud.

      40. In the first instance, Defendant Monsanto, in seeking initial registration of

Roundup by EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and

evaluate pesticide toxicology studies relating to Roundup®. IBT performed about




                                          10
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.12 Filed 06/15/21 Page 12 of 30




30 tests on glyphosate and glyphosate-based formulations, including nine of the 15

residue studies needed to register Roundup®.

      41. In 1976, the United States Food and Drug Administration (“FDA”)

performed an inspection of Industrial Bio-Test Industries (“IBT”) that revealed

discrepancies between the raw data and the final report relating to the toxicological

impacts of glyphosate. The EPA subsequently audited IBT; it too found the

toxicology studies conducted for the Roundup® herbicide to be invalid. An EPA

reviewer stated,after finding “routine falsification of data” at IBT, that it was “hard

to believe the scientific integrity of the studies when they said they took specimens

of the uterus from male rabbits.”

      42. Three top executives of IBT were convicted of fraud in 1983.

      43. In the second incident of data falsification, Defendant Monsanto hired

Craven Laboratories in 1991 to perform pesticide and herbicide studies, including for

Roundup®. In that same year, the owner of Craven Laboratories and three of its

employees were indicted, and later convicted, of fraudulent laboratory practices in

the testing of pesticides and herbicides.

      44. Despite the falsity of the tests that underlie its registration, within a few

years of its launch, Defendant Monsanto was marketing Roundup in 115 countries.

  The Importance of Roundup® to Defendant Monsanto’s Market Dominance
  Profits



                                            11
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.13 Filed 06/15/21 Page 13 of 30




      45. The success of Roundup was key to Defendant Monsanto’s continued

reputation and dominance in the marketplace. Largely due to the success of

Roundup® sales, Defendant Monsanto’s agriculture division was out-performing its

chemicals division’s operating income, and that gap increased yearly. But with its

patent for glyphosate expiring in the United States in the year 2000, Defendant

Monsanto needed a strategy to maintain its Roundup® market dominance and to

ward off impending competition.

      46. In response, Defendant Monsanto began the development and sale of

genetically engineered Roundup Ready seeds in 1996. Since Roundup Ready crops

are resistant to glyphosate; farmers can spray Roundup onto their fields during the

growing season without harming the crop. This allowed Defendant Monsanto to

expand its market for Roundup even further; by 2000, Defendant Monsanto’s

biotechnology seeds were planted on more than 80 million acres worldwide and nearly

70% of American soybeans were planted from Roundup Ready seeds. It also secured

Defendant Monsanto’s dominant share of the glyphosate/Roundup market througha

marketing strategy that coupled proprietary Roundup Ready seeds with continued

sales of its Roundup® herbicide.

      47. Through a three-pronged strategy of increased production, decreased

prices and by coupling Roundup with Roundup Ready seeds, Roundup® became

Defendant Monsanto’s most profitable product. In 2000, Roundup accounted for


                                        12
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.14 Filed 06/15/21 Page 14 of 30




almost $2.8 billion in sales, outselling other herbicides by a margin of five to one, and

accounting for close to half of Defendant Monsanto’s revenue. Today, glyphosate

remains one of the world’s largest herbicides by sales volume.

   Defendant Monsanto has known for decades that it falsely advertises the safety of

                                        Roundup®

      48. In 1996, the New York Attorney General (“NYAG”) filed a lawsuit

against Defendant Monsanto based on its false and misleading advertising of

Roundup products. Specifically, the lawsuit challenged Defendant Monsanto’s

general representations that its spray-on glyphosate-based herbicides, including

Roundup, were “safer than table salt” and “practically non-toxic” to mammals,

birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

               a) Remember that environmentally friendly Roundup herbicide is
                   biodegradable. It won’t build up in the soil so you can use
                   Roundup with confidence along customers’ driveways, sidewalks
                   and fences …

               b) And remember that Roundup is biodegradable and won’t build up
                   inthe soil. That will give you the environmental confidence you
                   need to use Roundup everywhere you’ve got a weed, brush,
                   edging or trimming problem.

               c) Roundup biodegrades into naturally occurring elements.

               d) Remember that versatile Roundup herbicide stays where you put
                   it.That means there’s no washing or leaching to harm customers’
                   shrubs or other desirable vegetation.


                                           13
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.15 Filed 06/15/21 Page 15 of 30




              e) This non-residual herbicide will not wash or leach in the soil. It
                  … stays where you apply it.

              f) You can apply Accord with “confidence because it will stay where
                  youput it” it bonds tightly to soil particles, preventing leaching.
                  Then, soon after application, soil microorganisms biodegrade
                  Accord into natural products.
              g) Glyphosate is less toxic to rats than table salt following acute oral
                  ingestion.

              h) Glyphosate’s safety margin is much greater than required. It has
                  over a 1,000-fold safety margin in food and over a 700-fold safety
                  margin for workers who manufacture it or use it.

              i) You can feel good about using herbicides by Monsanto. They
                  carry a toxicity category rating of ‘practically non-toxic’ as it
                  pertains to mammals, birds and fish.

              j) “Roundup can be used where kids and pets will play and breaks
                  downinto natural material.” This ad depicts a person with his head
                  in theground and a pet dog standing in an area which has been
                  treated with Roundup.


      49. On November 19, 1996, Defendant Monsanto entered into an Assurance

of Discontinuance with NYAG, in which Defendant Monsanto agreed, among other

things, “to cease and desist from publishing or broadcasting any advertisements [in

New York] that represent, directly or by implication” that:

              a) its glyphosate-based pesticide products or any component thereof
                  aresafe, non-toxic, harmless or free from risk.

              b) its glyphosate-based pesticide products or any component thereof
                  manufactured, formulated, distributed or sold by Monsanto are
                  biodegradable



                                         14
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.16 Filed 06/15/21 Page 16 of 30




                c) its glyphosate-based pesticide products or any component thereof
                   stay where they are applied under all circumstances and will not
                   move through the environment by any means.

                d) its glyphosate-based pesticide products or any component thereof
                   are “good” for the environment or are “known for their
                   environmental characteristics.”

                e) glyphosate-based pesticide products or any component thereof
                   are safer or less toxic than common consumer products other than
                   herbicides;

                f) its glyphosate-based formulations or any component thereof
                   might
                   be classified as “practically non-toxic.”


         50. Defendant Monsanto did not alter its advertising in the same manner in

any state other than New York, and on information and belief still has not done so

today.

         51. In 2009, France’s highest court ruled that Defendant Monsanto had not

told the truth about the safety of Roundup. The French court affirmed an earlier

judgement that Defendant Monsanto had falsely advertised its herbicide Roundup®

as “biodegradable” and that it “left the soil clean.”

                     Classifications and Assessments of Glyphosate

         52. The IARC process for the classification of glyphosate followed the

stringent procedures for the evaluation of a chemical agent. Over time, the IARC

Monograph program has reviewed 980 agents. Of those reviewed, it has determined



                                          15
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.17 Filed 06/15/21 Page 17 of 30




116 agents to be Group 1 (Known Human Carcinogens); 73 agents to be Group 2A

(Probable Human Carcinogens); 287 agents to be Group 2B (Possible Human

Carcinogens); 503 agents to be Group 3 (Not Classified); and one agent to be

ProbablyNot Carcinogenic.

      53. The established procedure for IARC Monograph evaluations is described

in the IARC Programme’s Preamble. Evaluations are performed by panels of

international experts, selected on the basis of their expertise and the absence of actual

or apparent conflicts of interest.

      54. One year before the Monograph meeting, the meeting is announced and

there is a call both for data and for experts. Eight months before the Monograph

meeting, the Working Group membership is selected and the sections of the

Monograph are developed by the Working Group members. One month prior to the

Monograph meeting, the call for data is closed and the various draft sections are

distributed among Working Group members for review and comment. Finally, at the

Monograph meeting, the Working Group finalizes review of all literature, evaluates

the evidence in each category, and completes the overall evaluation. Within two

weeks after the Monograph meeting, the summary of the Working Group findings are

published in Lancet Oncology, and within a year after the meeting, the final

Monograph is finalized and published.




                                           16
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.18 Filed 06/15/21 Page 18 of 30




      55. In assessing an agent, the IARC Working Group reviews the following

information: (a) human, experimental, and mechanistic data; (b) all pertinent

epidemiological studies and cancer bioassays; and (c) representative mechanistic

data. The studies must be publicly available and have sufficient detail for meaningful

review, and reviewers cannot be associated with the underlying study.

      56. In March 2015, IARC reassessed glyphosate. The summary published in

The Lancet Oncology reported that glyphosate is a Group 2A agent and probably

carcinogenic in humans.

      57. On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph

112. For Volume 112, the volume that assessed glyphosate, a Working Group of 17

experts from 11 countries met at IARC from March 3–10, 2015, to assess the

carcinogenicity of certain herbicides, including glyphosate. The March meeting

culminated nearly a one-year review and preparation by the IARC Secretariat and

the Working Group, including a comprehensive review of the latest available

scientific evidence. According to published procedures, the Working Group

considered “reports that have been published or accepted for publication in the

openly availablescientific literature” as well as “data from governmental reports that

are publicly available.”

      58. The studies considered the following exposure groups: occupational

exposure of farmers and tree nursery workers in the United States, forestry workers


                                         17
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.19 Filed 06/15/21 Page 19 of 30




in Canada and Finland and municipal weed-control workers in the United Kingdom;

and para-occupational exposure in farming families.

      59. Glyphosate was identified as the second-most used household herbicidein

the United States for weed control between 2001 and 2007 and the most heavily used

herbicide in the world in 2012.

      60. Exposure pathways are identified as air (especially during spraying),

water, and food. Community exposure to glyphosate is widespread and found in soil,

air, surface water, and groundwater, as well as in food.

      61. The assessment of the IARC Working Group identified several case

control studies of occupational exposure in the United States, Canada, and Sweden.

These studies show a human health concern from agricultural and other work-related

exposure to glyphosate.

      62. The IARC Working Group found an increased risk between exposure to

glyphosate and NHL and several subtypes of NHL, and the increased risk persisted

after adjustment for other pesticides.

      63. The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported

increases in blood markers of chromosomal damage (micronuclei) after glyphosate

formulations were sprayed.




                                         18
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.20 Filed 06/15/21 Page 20 of 30




      64. In male CD-1 mice, glyphosate induced a positive trend in the incidenceof

a rare tumor, renal tubule carcinoma. A second study reported a positive trend for

hemangiosarcoma in male mice. Glyphosate increased pancreatic islet-cell adenoma

in male rats in two studies. A glyphosate formulation promoted skin tumors in an

initiation-promotion study in mice.

      65. The IARC Working Group also noted that glyphosate has been detectedin

the urine of agricultural workers, indicating absorption. Soil microbes degrade

glyphosate to aminomethylphosphoric acid (AMPA). Blood AMPA detection after

exposure suggests intestinal microbial metabolism in humans.

      66. The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human

and animal cells in utero.

      67. The IARC Working Group also noted genotoxic, hormonal, and

enzymatic effects in mammals exposed to glyphosate. Essentially, glyphosate inhibits

the biosynthesis of aromatic amino acids, which leads to several metabolic

disturbances, including the inhibition of protein and secondary product biosynthesis

and general metabolic disruption.

      68. The IARC Working Group also reviewed an Agricultural Health Study,

consisting of a prospective cohort of 57,311 licensed pesticide applicators in Iowa

and North Carolina. While this study differed from others in that it was based on a


                                        19
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.21 Filed 06/15/21 Page 21 of 30




self- administered questionnaire, the results support an association between

glyphosate exposure and Multiple Myeloma, Hairy Cell Leukemia (HCL), and

Chronic Lymphocytic Leukemia (CLL), in addition to several other cancers.

       Other Earlier Findings About Glyphosate’s Dangers to Human Health

      69. The EPA has a technical fact sheet, as part of its Drinking Water and

Health, National Primary Drinking Water Regulations publication, relating to

glyphosate. This technical fact sheet predates the IARC March 20, 2015, evaluation.

The fact sheet describes the release patterns for glyphosate as follows:

                                     Release Patterns

      Glyphosate is released to the environment in its use as an herbicide for
      controlling woody and herbaceous weeds on forestry, right-of-way,
      cropped andnon-cropped sites. These sites may be around water and in
      wetlands. It may also be released to the environment during its
      manufacture, formulation, transport, storage, disposal and cleanup, and
      from spills. Since glyphosate is not a listed chemical in the Toxics
      Release Inventory, data on releases duringits manufacture and handling
      are not available.

      Occupational workers and home gardeners may be exposed to
      glyphosate by inhalation and dermal contact during spraying, mixing,
      and cleanup. They may also be exposed by touching soil and plants to
      which glyphosate was applied. Occupational exposure may also occur
      during glyphosate’s manufacture, transport storage, and disposal.

      In 1995, the Northwest Coalition for Alternatives to Pesticides reported
      that in California, the state with the most comprehensive program for
      reporting of pesticide-caused illness, glyphosate was the third most
      commonly-reported cause of pesticide illness among agricultural
      workers.




                                         20
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.22 Filed 06/15/21 Page 22 of 30




                   Recent Worldwide Bans on Roundup®/Glyphosate

      70. Several countries around the world have instituted bans on the sale of

Roundup and other glyphosate-based herbicides, both before and since IARC first

announced its assessment for glyphosate in March 2015, and more countries

undoubtedly will follow suit in light of the as the dangers of the use of Roundup are

more widely known.

      71. The Netherlands issued a ban on all glyphosate-based herbicides in April

2014, including Roundup, which takes effect by the end of 2015. In issuing theban,

the Dutch Parliament member who introduced the successful legislation stated:

“Agricultural pesticides in user-friendly packaging are sold in abundance to private

persons. In garden centers, Roundup® is promoted as harmless, but unsuspecting

customers have no idea what the risks of this product are. Especially children are

sensitive to toxic substances and should therefore not be exposed to it.”

      72. The Brazilian Public Prosecutor in the Federal District requested that the

Brazilian Justice Department suspend the use of glyphosate.

      73. France banned the private sale of Roundup and glyphosate following the

IARC assessment for Glyphosate.

      74. Bermuda banned both the private and commercial sale of glyphosates,

including Roundup. The Bermuda government explained its ban as follows:




                                         21
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.23 Filed 06/15/21 Page 23 of 30




“Following a recent scientific study carried out by a leading cancer agency, the

importation of weed spray ‘Roundup’ has been suspended.”

      75. The Sri Lankan government banned the private and commercial use of

glyphosates, particularly out of concern that glyphosate has been linked to fatal

kidney disease in agricultural workers.

      76. The government of Columbia announced its ban on using Roundup and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine,

because of the WHO’s finding that glyphosate is probably carcinogenic.

                           Carl Agosta’s Exposure To Roundup

      77. Carl Agosta consistently used Roundup beginning in the 1980s at his

home in Ohio and continuing from 1989 at his home in Michigan until 2020.

      78. Initially, Carl Agosta purchased Roundup in pre-mixed gallon jugs.

However, over the past fifteen years, Carl Agosta purchased Roundup concentrate

to make his own mix per the instructions.

      79. Carl Agosta used the Roundup applicator to apply Roundup to his

property.

      80. Carl Agosta has never used any other herbicide on his property.

      81. Carl Agosta ceased using Roundup in 2020 when he first heard of its

carcinogenic properties.




                                          22
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.24 Filed 06/15/21 Page 24 of 30




              Equitable Tolling of Applicable Statute of Limitations

      82. Plaintiff re-alleges and reincorporates all preceding paragraphs.

      83. The running of any statute of limitations has been tolled by reason of

Defendant’s fraudulent concealment. Defendant, through their affirmative

misrepresentations and omissions, actively concealed from Plaintiff the true risks

associated with Roundup and glyphosate.

      84. At all relevant times, Defendant has maintained that Roundup is safe, non-

toxic, and non-carcinogenic.

      85. As of June 15, 2021 Defendant continues to claim that “[t]he widespread

adoption of glyphosate-based products is due not only to their effectiveness and

extensive economic and environmental benefits, but also due to the strong safety

profile of these products.”1

      86. Plaintiff had no knowledge that Defendant was engaged in the

wrongdoing alleged herein. Because of the fraudulent acts of concealment of

wrongdoing by Defendant, Plaintiff could not reasonably discovered the

wrongdoing at any time prior. Also, the economics of this fraud should be

considered. Defendant spent enormous amounts of money in furtherance of their




1
 Human Health Research, Bayer (updated Feb. 3, 2021),
https://www.bayer.com/en/glyphosate/glyphosate-impact-on-human-health-and-
safety (last accessed June 15, 2021).

                                         23
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.25 Filed 06/15/21 Page 25 of 30




purpose of marketing, promoting and/or distributing a profitable herbicide,

notwithstanding the known or reasonably known risks. Plaintiff and medical

professionals could not have afforded and could not have possibly conducted studies

to determine the nature, extent, and identity of related health risks, and were forced

to rely on only the Defendant’s representations. Accordingly, Defendant is precluded

by the doctrine of fraudulent concealment from relying upon any statute of

limitations.

                            COUNT I: Negligent Design

      87. Plaintiff re-alleges and reincorporates all preceding paragraphs.

      88. At all times herein mentioned, the Defendant designed, researched,

manufactured, tested, advertised, promoted, sold, and distributed Roundup as

hereinabove described that was used by the Plaintiff.

      89. Defendant was, or should have been, aware of the unreasonable risk

Roundup presented regarding NHL and other forms of cancer.

      90. The Roundup used by Plaintiff was received by him in the same form as

it was when it left Defendant’s control.

      91. At all times, Plaintiff used Roundup consistent with the instructions on

use and did not alter or misuse it.

      92. Due to Defendant’s fraudulent misrepresentations regarding the safety of

Roundup, Plaintiff was unaware of its carcinogenic properties.

                                           24
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.26 Filed 06/15/21 Page 26 of 30




      93. Defendant’s design was negligent because safer because glyphosate

poses a very high magnitude of risk – cancer and death – and other products exist

that achieve the same result without posing the same risk.

      94. For example, herbicides such as glufosinate, vinegar-based herbicides,

and pelargonic acid are all other forms of non-selective weed control that are not

known to pose the same type of carcinogenic risks as Roundup.

      95. While Roundup had FDA approval for use and was purported to be in

compliance with federal regulations, approval was obtained through the use of

fraudulent scientific studies and the product was not in conformity with the

applicable regulations.

      96. Specifically, Defendant’s failure to include a warning or caution

statement with respect to its carcinogenic effects was in violation of 7 U.S.C. §

136j(a)(1)(E).

      97. Despite the availability of less dangerous alternatives capable of

achieving substantial similar results, Defendant continued to manufacture, sell, and

advertise Roundup as a safe herbicide.

                 COUNT II: Negligent Design - Failure to Warn

      98. Plaintiff re-alleges and reincorporates all preceding paragraphs.

      99. At all times that Plaintiff purchased and used Roundup, Defendant was

aware of its carcinogenic properties.

                                         25
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.27 Filed 06/15/21 Page 27 of 30




        100. Defendant’s product was marketed for sale to common consumers for

use at home, such as Plaintiff.

        101. Defendant failed to provide any warning of Roundup’s carcinogenic

risks in violation of 7 U.S.C. § 136j(a)(1)(E).

        102. Instead, Defendant advertised its product as safe and effective.

        103. Defendant’s product was not safe.

        104. As a result of Defendant’s failure to warn Plaintiff of the carcinogenic

risks of its product, Plaintiff used Roundup for decades – ultimately leading to his

diagnosis with CLL.

                    COUNT III: Fraud and Misrepresentation

        105. Plaintiff re-alleges and reincorporates all preceding paragraphs.

        106. Defendant Monsanto failed to provide any warning regarding the risk of

developing non-Hodgkin’s Lymphomas, including CLL, associated with the use of

Roundup.

        107. In fact, Monsanto made affirmative representations regarding the safety

of Roundup.

        108. Monsanto was aware of the carcinogenic risks posed by Roundup as

early as the 1980s and went so far as to commission fraudulent studies to hide this

fact.




                                           26
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.28 Filed 06/15/21 Page 28 of 30




      109. Plaintiff relied on Defendant’s assertions that Roundup was safe for use

when he purchased and used it.

      110. As a result of Defendant’s fraudulent statements Plaintiff believed that

Roundup was safe and used it for decades until learning of its carcinogenic

properties.

      111. By the time Plaintiff learned of Roundup’s carcinogenic properties it was

too late to avoid developing CLL from his decades of exposure to glyphosate.

              COUNT IV: Breach of Implied and Express Warranties

      112. Plaintiff re-alleges and reincorporates all preceding paragraphs.

      113. Defendant put Roundup in the stream of commerce with the intent and

knowledge that it would reach consumers such as Plaintiff.

      114. Defendant marketed its product as safe and effective for commercial and

private use in controlling weeds.

      115. Defendant’s product was not safe for commercial or private use and

posed an unreasonable risk of causing injury when used in its intended manner.

      116. Furthermore,    Defendant     breached    the     implied   warranty   of

merchantability because Roundup was not fit for its intended use.

      117. Plaintiff relied upon Defendant’s express warranties of safety and

implied warranty of merchantability when purchasing and utilizing Roundup.




                                        27
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.29 Filed 06/15/21 Page 29 of 30




      118. Plaintiff utilized Roundup in the manner intended by Defendant –

controlling weeds – and was injured as a result of the products carcinogenic effects.

      119. Therefore, Defendant breached both express and implied warranties by

selling a product known to have dangerous carcinogenic properties when used as

intended.

      120. Plaintiff is one of the unfortunate many who developed forms of NHL as

a result of Defendant’s breach of express and implied warranties.

   WHEREFORE, Plaintiff respectfully requests this court grant judgment against

the Defendant on each of the above-referenced claims and causes of action as

follows:

   1. Awarding compensatory damages in excess of the jurisdictional amount,

      including, but not limited to pain, suffering, emotional distress, loss of

      enjoyment of life, and other non-economic damages in an amount to be

      determined at trial;

   2. Awarding compensatory damages to Plaintiff for past and future damages,

      including, but not limited to, Plaintiff’s pain and suffering and for severe and

      permanent personal injuries sustained by the Plaintiff including health care

      costs;

   3. Awarding economic damages in the form of medical expense, out of pocket

      expenses, and other economic damages in an amount to be determined at trial;

                                         28
Case 2:21-cv-11407-GCS-KGA ECF No. 1, PageID.30 Filed 06/15/21 Page 30 of 30




   4. Punitive damages for Defendant’s wrongful conduct which led to Plaintiff’s

      injuries;

   5. Pre-judgment interest;

   6. Post-judgment interest;

   7. Awarding Plaintiff reasonable attorney’s fees and costs;

   8. Any further relief as this Court deems just and proper.

                          DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury as to all issues.

                                               Respectfully Submitted,

                                               OLIVER LAW GROUP P.C.



Date: June 15, 2021                            /s/ Alyson Oliver
                                               Alyson Oliver (P55020)
                                               1647 W. Big Beaver Rd.
                                               Troy, MI 48084
                                               T: (248) 327-6556
                                               E: notifications@oliverlawgroup.com




                                          29
